  Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 1 of 8 PAGEID #: 24




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


STATE OF OHIO,                                                Case No. 1:21-cv-388

      Plaintiff,
                                                              Dlott, J.
              v.                                              Bowman, M.J.

DURAND E. MURRELL,

      Defendant.


                         REPORT AND RECOMMENDATION

      The above captioned case was removed to this Court by the pro se Defendant

and/or his non-attorney representative, who paid the requisite filing fee for removal. The

undersigned now recommends the sua sponte dismissal and summary remand of this

action based upon improper removal, and for lack of subject matter jurisdiction.

      I.      Background

      On June 8, 2021, a person who identifies himself as “Rasheed Malik Moorese El

by way of Consul limited special appearance….” filed what was docketed as a “Notice of

Removal” in this federal Court, purporting to “remove” as a new civil case what appears

to be a criminal case filed against Defendant Durand E. Murrell in Butler County Court,

Area III, in West Chester, Ohio.

      The referenced criminal case charges Mr. Murrell with a violation of O.R.C. §

2923.13 (Having Weapons While Under Disability). See CRA 21000532.             According

to the public docket of the Butler County court, the referenced case was filed following

Defendant’s May 31, 2021 arrest, and is one of three criminal matters initiated on the

same June 1, 2021 date. The other two matters concern marijuana-related drug charges
    Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 2 of 8 PAGEID #: 25




against       Defendant.        See       CRB           2100531A       and       CRB        2100531B.

http://docket.bcareacourts.org/recordSearch.php              (accessed on July 26, 2021).              In

addition to criminal matters, the state court record reflects two pending traffic offenses for

driving under suspension and for speeding that appear to have arisen from the same

encounter with law enforcement. See TRD2101767A and TRD2101767B.

        The Butler County court docket sheet of the removed case, CRA 2100532, reflects

that Defendant was released on bond following his arrest, and was directed to appear for

a preliminary hearing on June 8, 2021 (the same date that the instant federal case was

filed). However, the bond was forfeited after Defendant failed to appear in state court.

A warrant for his arrest was issued on June 9.1

        Although filed as a case removed from state court, the filer has captioned the 7-

page main document as a “Notice of Consul; Emergency Affidavit of Fact and Truth with

Notice/Order to Dismiss; Challenge of Jurisdiction to Proceed; Demand of Oaths and

Nationalities/Citizenships of all Soliciting Parties on the Record for the Record within 21

Days.” (Doc. 1 at 1). The body of the main document is nonsensical. However, with

its multiple references to Moors, citizenship, and challenges to the state court’s

jurisdiction, the document closely resembles many similar filings made by “sovereign

citizens.” Towards the end of the body of the main document appears to be a demand

for monetary damages. (Doc. 1 at 7, “All colorable violations of this document penalized

at $300K USD lawful coinage and/or monies per violation and per day until cured.”).



1
 Defendant also failed to appear on the marijuana charges, the driving under suspension charge, or the
speeding charge. State court records reflect that warrants were issued on all of those charges on June 28,
2021.
                                                    2
  Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 3 of 8 PAGEID #: 26




       As stated, whether the “filer” of this document is a party to the state court action

remains unclear. The document is not signed in any traditional sense, but instead states

that it was “Prepared By Royal Consul El Pharoah El Amer II of The Holy Royal Family of

AANMR On behalf of: Rasheed Malik Moorese El.” In place of a signature appears a

photograph of an individual and a thumbprint, along with the following language:

       Color of law may not be imposed thus notary services unnecessary on this
       self-authenticating document. Both submitting parties live autograph and
       right thumb prints are sufficient endorsement and notation.

(Doc. 1 at 7).

       In addition to the main document, the filing individual has submitted 2 pages of part

of the “state court record,” bearing the case caption of Case Number CRA 2100532.

(Doc. 1-1). The filer has also included a “civil cover sheet” and a “supplemental civil

cover sheet” which purport to transform the referenced state criminal case into a federal

civil case. (Docs. 1-2 and 1-3). The “Civil Cover Sheet” lists two Plaintiffs: Rasheed

Malik Moorese El and Durand Edward Murrell. The Defendants are listed as State of Ohio

and Judge Jeffrey Bowling. (Doc. 1-3). On the ”Supplemental Civil Cover Sheet for

Cases Removed from State Court,” the filer identifies “Rasheed M. Moorese El” as the

sole Plaintiff and the Defendant as the “State of Ohio et al.” (Doc. 1-2).

       Last, the filer has attached three civil Summons forms from this Court addressed

to three “Defendants”: Judge Jeffrey Bowling, Tpr. J. Patenaude, Badg[e] #1050, and the

State of Ohio. The Summons forms bear a civil case caption of “Rasheed Malik Moorese

El v. State of Ohio et al., and indicate they are to be returned to the “Plaintiff” identified

as “Rasheed Malik Moorese El, c/o 3401 Clingstone Way, Louisville KY 40220.”


                                              3
    Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 4 of 8 PAGEID #: 27




        II.      Analysis

        Upon sua sponte review, the undersigned has determined that the attempted

removal of the state court criminal action is improper. For the reasons that follow, this

case should be summarily dismissed and remanded to state court.

        At the outset, the undersigned notes that any pro se litigant's complaint, regardless

of whether they proceed in forma pauperis, may be screened for frivolousness under the

authority of Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999). To the extent that the pro

se filer is a separate person who is not an attorney but is attempting to represent

Defendant Durrand as a plaintiff/petitioner in this Court, he cannot do so.2

        A party in federal court must proceed either through licensed counsel or on
        his or her own behalf. See 28 U.S.C. § 1654. A pro se litigant can only
        represent his own interests, and can only sign pleadings on his own behalf.

Fields-Bey v. Lipford, 2012 WL 1023049, at *1 (W.D.Tenn. March 26, 2012) (internal

footnotes omitted).

        As noted, the main document filed in this removal action incorporates verbiage

commonly used in “sovereign citizen” cases. The Sixth Circuit has affirmed the summary

dismissal of such cases and defenses in many contexts, as have other courts around the

country. See e,g., United States v. Coleman, 871 F.3d 470, 476 (6th Cir. 2017) (collecting

cases and noting that Defendant’s “legal arguments directly correspond to meritless

rhetoric      frequently   espoused     by    tax   protesters,    sovereign citizens,      and    self-



2
 The language of the “removal” document is written as if Mr. Raheed Malik Moorese El is a separate person
who purports to represent Mr. Durrand. However, the undersigned cannot entirely discount the possibility
that two separate names are used by the same individual, as “sovereign citizens” have been known to refer
to themselves in the third person and to adopt “Moorish” names. The address listed for Mr. Murrell on the
pages of the Butler County criminal court record, and the address listed on Mr. El’s “summons” forms, are
one and the same.
                                                    4
  Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 5 of 8 PAGEID #: 28




proclaimed Moorish-Americans.”); El Bey v. Doe, 2017 WL 3923753 (W.D.N.Y., 2017)

(dismissing federal habeas corpus case based upon “Moorish claims.”).

       The most fundamental problem, however, is the lack of any federal subject matter

jurisdiction for the removal of this case. Federal courts are courts of limited jurisdiction,

and may examine jurisdictional issues sua sponte.          A challenge to subject matter

jurisdiction over a removed case may be raised at any time before final

judgment. See Page v. City of Southfield, 45 F.3d 128, 133 (6th Cir.1995) (“[L]ack of

subject matter jurisdiction ... requires the court to remand at any time prior to final

judgment.”); accord Rule 12(h)(3), Fed. R. Civ. P.        “A federal court may remand a

case sua sponte where the allegations of the complaint which gave rise to the federal

jurisdictional basis are insufficient to confer subject matter jurisdiction on the court.”

Lexington-Fayette Urban County Government Civil Service Com'n v. Overstreet, 115 Fed.

Appx. 813, 816-17 (6th Cir. 2004)

       The limits of subject matter jurisdiction cannot be expanded through the improper

removal of an action from state court.      In order for removal jurisdiction to exist for

Defendant to remove a civil case from state to federal court, there must have been a “civil

action brought in a State court of which the district courts of the United States have

original jurisdiction.”   28 U.S.C. § 1441(a).     Here, Defendant is not attempting to

remove a civil case, but instead is attempting to remove a criminal case, in which he is

being prosecuted by the State of Ohio. Defendant cannot magically transform a state

case in which he is a criminal defendant into a civil lawsuit that he is prosecuting against

the State of Ohio.


                                             5
    Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 6 of 8 PAGEID #: 29




        In addition to the lack of any authority to transform a state criminal case into a

federal civil case through the act of removal, Defendant has failed to show any rational

basis to support federal question or diversity jurisdiction for a civil lawsuit based upon the

State of Ohio’s original criminal complaint.3

        If at any time before final judgment it appears that the district court lacks
        subject matter jurisdiction, the case shall be remanded. An order
        remanding the case may require payment of just costs and any actual
        expenses, including attorney fees, incurred as a result of the removal. A
        certified copy of the order of remand shall be mailed by the clerk to the clerk
        of the State court. The State court may thereupon proceed with such case.

28 U.S.C. § 1447(c).

        Defendant would fare no better if he is attempting to remove his state criminal case

to this Court under the operable federal criminal removal statutes.                          “Under federal

law, state criminal       proceedings         may      be removed to federal court in             only     rare

circumstances.” Michigan v. Mixon, 2021 WL 1439706, at *1 (E.D.Mich., April 16, 2021).

Defendant here does not set forth any “short and plain statement of the grounds for

removal” under 28 U.S.C. § 1455 or any other authority that would support removal of the

Butler County proceeding to this Court. See generally, Michigan v. McGrath, 2021 WL

1178633, at *1 (W.D.Mich. March 9, 2021).

        In Ohio v. Horton, Case No. 1:19-cv-838-SKB-SJD, 2019 WL 5059992, at *2 (S.D.

Ohio, October 9, 2019), the undersigned considered a similar case in which a state court

criminal defendant filed an improper removal notice in order to initiate a new civil case in

this Court. For the reasons state in Horton, the undersigned recommends summary

dismissal in this case. Id., (R&R dismissing improper removal of state criminal case


3
It is the original state court complaint that the federal court examines to determine the basis for jurisdiction.
                                                       6
 Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 7 of 8 PAGEID #: 30




adopted in part, case remanded and dismissed without prejudice at 2019 WL 5696065

(S.D. Ohio Nov. 4, 2019). In sum, whether considered as an improperly removed civil

case or an improperly removed criminal case, summary remand is appropriate. “Where

a state prosecution is improperly removed, it must be remanded to the state court from

which it was removed.” Ohio v. Horton, 2019 WL 5696065, at *1.

      III. Conclusion and Recommendations

      Accordingly, for these reasons, it is therefore RECOMMENDED:

      1.        This case should be immediately dismissed and REMANDED to the

                Butler County Area III court from which it was improperly removed;

      2.        The Court should certify pursuant to 28 U.S.C. § 1915(a) that for the

                foregoing reasons an appeal of this Order would not be taken in good

                faith and therefore deny Defendant leave to appeal in forma pauperis.

                Defendant remains free to apply to proceed in forma pauperis in the

                Court of Appeals.



                                                s/ Stephanie K. Bowman
                                              Stephanie K. Bowman
                                              United States Magistrate Judge




                                          7
  Case: 1:21-cv-00388-SJD-SKB Doc #: 4 Filed: 08/10/21 Page: 8 of 8 PAGEID #: 31




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION



STATE OF OHIO,                                               Case No. 1:21-cv-388

      Plaintiff,
                                                             Dlott, J.
              v.                                             Bowman, M.J.

DURAND E. MURRELL,

      Defendant.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections.   A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           8
